[cyniearningsreleaseq4_image1.gif]



Cyan, Inc.
1383 N. McDowell Blvd., Suite 300
Petaluma, CA 94954


March 25, 2014


Via Email
Jeff Ross


Re:    Employment Offer


Dear Jeff:


On behalf of Cyan, Inc. (the “Company”), I am pleased to extend this employment
offer to you. Provided that you accept this offer and commence employment, the
terms of your employment with the Company will be as set forth below:
1.Position
(a)You will become the Chief Financial Officer of the Company. You will
initially report to the Company’s Chief Executive Officer.


(b)You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company. During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, and you will not directly or indirectly engage
or participate in any business that is competitive in any manner with the
business of the Company. Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.
2.Start Date. Subject to fulfillment of the conditions imposed by this letter
agreement, you will commence your employment with the Company on Wednesday,
March 26, 2014 (the “Start Date”).
3.Proof of Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.




--------------------------------------------------------------------------------

Jeff Ross
March 25, 2014
Page 2

4.Compensation.
(a)    Base Salary. You will be paid a semi-monthly salary of $14,5833.33, which
is equivalent to $350,000 on an annualized basis (the “Base Salary”). Your
salary will be payable semi-monthly pursuant to the Company’s regular payroll
policy. The Base Salary will be reviewed annually as part of the Company’s
normal executive salary review process.
(b)    Incentive Compensation. In addition to your Base Salary, you will be
eligible to participate in Cyan’s Non-Sales Incentive Program and related annual
plan (collectively, the “Incentive Plan”). Your annualized target bonus under
the Incentive Plan will be 50% of the Base Salary you earn in the applicable
Incentive Plan year, i.e., pro rated for partial year’s service. The bonus will
be subject to the terms of the Incentive Plan.
5.Equity Awards.
(a)    Initial Equity Award. In connection with your employment, the Company
will recommend that the Board of Directors grant you an option to purchase
400,000 shares of the Company’s Common Stock (“Option Shares”). The option will
have an exercise price equal to the fair market value on the date of the grant
and will vest at the rate of 25% of the Option Shares on the twelve (12) month
anniversary of your Start Date and the remaining Option Shares will vest monthly
thereafter at the rate of 1/48 of the total number of the Option Shares per
month, for a total of four years of vesting. Vesting will, of course, depend on
your continued employment with the Company. The option will be subject to the
terms of the Company’s 2013 Stock Plan and the Stock Option Agreement between
you and the Company.
(b)    Subsequent Long Term Incentives. Beginning in 2015, you will be eligible
to participate in any long term equity incentive arrangement approved for
executive officers, in such structure and amount, and on such terms and
conditions, as may be approved by the Company’s Compensation Committee.
6.Housing Allowance. Cyan understands your family home is in Oakland, and that
in connection with joining Cyan, you will rent an apartment in or around
Petaluma. To help defray the costs of your establishing and maintaining a
residence close to Cyan, Cyan will pay you a monthly housing allowance of
$3,000.00 per month (the “Housing Allowance”) for up to the first 12 months of
your employment. If and when, during the first 12 months of your employment,
your principal place of work changes from Petaluma to Cyan’s San Francisco
office, the Housing Allowance would be discontinued. The Housing Allowance will
be payable in accordance with the Company’s regular payroll policy. This
arrangement will be re-evaluated at or near the end of the first year of your
employment, and may be extended. You acknowledge that the Housing Allowance will
be deemed to be compensation reportable on your Form W-2, and will be subject to
customary withholding taxes.
7.Benefits.
(a)    Insurance Benefits. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other Company
employees, subject to any eligibility requirements imposed by such plans.




--------------------------------------------------------------------------------

Jeff Ross
March 25, 2014
Page 3

(b)    Vacation; Sick Leave. You will be entitled to paid time off according to
the Company’s standard policies.
8.Additional Agreements.
(a)    Confidential Information and Invention Assignment Agreement. Your
acceptance of this offer and commencement of employment with the Company is
contingent upon the execution and delivery to an officer of the Company, on or
before your Start Date, of a Confidential Information and Invention Assignment
Agreement, a copy of which is enclosed for your review and execution (the
“Confidentiality Agreement”).
(b)    Severance & Change in Control Agreement. You will be provided the
opportunity to enter into a Severance and Change in Control Agreement in the
standard form entered into between the Company and its executive officers (the
“Severance Agreement”).
(c)    Indemnification Agreement. You will be provided the opportunity to enter
into an Indemnification Agreement in the standard form entered into between the
Company and its executive officers (the “Indemnification Agreement”).
9.At-Will Employment. The Company is excited about your joining and looks
forward to a beneficial and productive relationship. Nevertheless, you should be
aware that your employment with the Company will be on an “at will” basis,
meaning that either you or the Company may terminate your employment at any time
for any reason or no reason, without further obligation or liability. Subject to
the terms of the Severance Agreement, the Company may also modify your duties,
compensation or other terms and conditions of your employment at any time for
any reason, with or without notice.
10.No Conflicting Obligations. You understand and agree that by accepting this
offer of employment, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies. You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not need and will not use such
information and we will assist you in any way possible to preserve and protect
the confidentiality of proprietary information belonging to third parties. Also,
we expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires.
11.Governing Law; Arbitration. This letter will be governed by the laws of the
State of California without regard to is conflict of laws provision. In the
event of any dispute or claim relating to or arising out of our employment
relationship, you and the Company agree that (i) any and all disputes between
you and the Company shall be fully and finally resolved by binding arbitration,
(ii) you are waiving any and all rights to a jury trial but all court remedies
will be available in arbitration, (iii) all disputes shall be resolved by a
neutral arbitrator who shall issue a written opinion, (iv) the arbitration shall
provide for adequate discovery, and (v) the Company shall pay all




--------------------------------------------------------------------------------

Jeff Ross
March 25, 2014
Page 4

the arbitration fees, except an amount equal to the filing fees you would have
paid had you filed a complaint in a court of law.
12.Entire Agreement. This letter, together with the Confidentiality Agreement,
the Severance Agreement and the Indemnification Agreement, sets forth the entire
agreement and understanding between you and the Company relating to your
employment and supersedes all prior agreements and discussions between us. This
letter may not be modified or amended except by a written agreement, signed by
the Company and by you.
We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement. This offer will
terminate if not accepted by you on or before 7 p.m. Pacific Time on Tuesday,
March 25, 2014.
 
Very truly yours,
 
ACCEPTED AND AGREED
 
 
 
 
 
CYAN, INC.
 
JEFF ROSS
 
 
 
 
By:
/s/ Mark Floyd
 
/s/ Jeffrey Ross
 
Mark Floyd, CEO
 
Signature
 
 
 
 
 
 
 
3/25/2014
 
 
 
Date
 
 
 
 
 
 
 
 
 
 
 
 





